Title: From Benjamin Franklin to Richard Jackson, 11 October 1764
From: Franklin, Benjamin
To: Jackson, Richard


Dear Sir
Philada. Oct. 11. 1764
I have now only time to cover the enclos’d, and acquaint you that I am no longer in the Assembly. The Proprietary Party by great Industry against great Security carried the Election of this County and City by about 26 Votes against me and Mr. Galloway; the Voters near 4000. They carried (would you think it!) above 1000 Dutch from me, by printing part of my Paper sent to you 12 Years since on Peopling new Countries where I speak of the Palatine Boors herding together, which they explain’d that I call’d them a Herd of Hogs. This is quite a laughing Matter. But the Majority of the last Assembly remain, and will I believe still be for the Measure of Changing the Proprietary for a Royal Governor. I am, with great Respect Dear Sir, Your most humble Servant
B Franklin

I have received yours of July 18 and Aug 14. and shall write fully per next.
 
To / Richard Jackson Esqr / Inner Temple / London / via N York / per Packet
Endorsed: 11 Octr 64 Benjn. Franklin Esqr.
